* * * * * * * * * * *
Finding of Fact 16 is HEREBY MODIFIED and AMENDED to read as follows:
"16. Beginning November 28, 2003, plaintiff received long-term disability benefits under a group insurance policy for which he is contractually obligated to reimburse the disability insurance carrier for any overpayment within 30 days of receipt of any award of retroactive workers' compensation benefits."
Conclusion of Law 7 is HEREBY MODIFIED and AMENDED to read as follows:
"7. Given that plaintiff is required to reimburse the disability insurance carrier, to the extent that he receives retroactive workers' compensation benefits, defendants are not entitled to a credit or offset for any disability benefits that plaintiff received. N.C. Gen. Stat. § 97-42."
Paragraph 4 of the Award is HEREBY MODIFIED and AMENDED to read as follows:
"4. Based upon plaintiff's contractual obligation to reimburse the disability insurance carrier for benefits paid, defendants are not entitled to a credit for long-term disability benefits paid plaintiff beginning November 28, 2003."
All other portions of the June 12, 2006, Opinion and Award shall STAND AS WRITTEN.